Citation Nr: 0004029	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased evaluation for the 
postoperative residuals of a right inguinal hernia, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for a right 
inguinal hernia repair scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This appeal arose from a November 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
increased evaluation for the right inguinal hernia.  The 
veteran testified before a member of the Board of Veterans' 
Appeals (Board) at a Travel Board hearing sitting in Atlanta, 
Georgia in April 1999.  In May 1999, this case was remanded 
for additional development.  In September 1999, the RO issued 
a decision which denied an increased evaluation for the 
hernia and which also granted a separate noncompenasable 
evaluation to the hernia repair scar.  The veteran and his 
representative were informed of both issues in a supplemental 
statement of the case issued in September 1999; the 
accompanying letter, dated October 6, 1999, informed them 
that they had 60 days in which to perfect the appeal of any 
issue not on a previous statement of the case.  On December 
6, 1999, the veteran's representative submitted a VA Form 
646, Statement of Accredited Representative in Appealed Case, 
which will be accepted as a timely substantive appeal as to 
the issue concerning the evaluation assigned to the service-
connected hernia scar.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative hernia 
residuals are manifested by diffuse tenderness throughout the 
groin area, with no evidence of a recurrent hernia.

2.  The veteran's hernia scar was noted to be well-healed and 
unremarkable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Code 7338 (1999).

2.  The criteria for a compensable evaluation for the hernia 
repair scar have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.31, Codes 7803, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.


Postoperative residuals of a right inguinal hernia repair

The veteran was examined by VA in September 1997.  He 
indicated that he had right inguinal hernia pain, which had 
developed slowly and had progressively worsened since the 
1974 repair.  He referred to a "catching-type" pain in the 
right inguinal area that occurred with heavy lifting and 
strenuous exercise.  The objective examination noted a 
transverse scar over the right inguinal area that appeared to 
be well-healed.  There was no evidence of keloid formation.  
There were no palpable sutures or masses.  There was no 
evidence of a residual hernia on palpation of the inguinal 
ring.  There was also no tenderness on applying pressure to 
the inguinal ring.  The assessment was right inguinal pain 
without objective findings.

An examination was conducted by a private physician in 
February 1998.  It was noted that he came in for an 
evaluation of severe pain over the right inguinal area.  He 
said that he had swelling and pain.  The objective evaluation 
of the abdomen showed a lot of severe pain over the right 
inguinal hernia with a lot of adhesions and pain.  The 
impression was severe pain and adhesions.  The examiner 
commented that the veteran had a 30 percent total body 
disability.

The veteran testified at a Travel Board hearing in April 
1999.  He stated that his hernia was making it difficult for 
him to do his job as a pipefitter/welder.  His doctor had 
advised him to find other work.  He indicated that he wanted 
a 30 percent disability evaluation so he could get vocational 
rehabilitation.  His job required that he be on his feet a 
lot and he often felt a sharp, shooting pain at the site of 
the repair.  He has been given light duty, although he 
admitted that he also had other physical problems such as 
unstable angina.

The veteran was examined for VA in July 1999.  The physical 
examination found diffuse tenderness throughout the groin 
area.  There was no evidence of a recurrent hernia.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable criteria, a 10 percent evaluation 
is warranted for a postoperative recurrent inguinal hernia, 
which is readily reducible and well supported by a truss or 
belt.  A 30 percent evaluation requires a small postoperative 
recurrent hernia or an unoperated irremediable hernia, which 
is not well supported by a truss or is not readily reducible.  
38 C.F.R. Part 4, Code 7338 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent is not warranted 
at this time.  The objective evidence of record does not 
demonstrate that his hernia is recurrent in nature.  
Therefore, it is found that the criteria for a 30 percent 
disability evaluation, which include that the hernia be a 
small postoperative recurrent hernia or an unoperated 
irremediable hernia, which is not well supported by a truss 
or is not readily reducible, have not been established in 
this case.



Postoperative hernia scar

A VA examination of the veteran's scar was performed in 
September 1997 which indicated that this scar was well 
healed.  There was no indication of keloid formation.  During 
a private examination conducted in February 1998, the 
examiner noted that the veteran had considerable adhesions.

The veteran testified at a personal hearing before a member 
of the Board in April 1999.  He indicated that his private 
physician had told him that his pain was caused by his scar 
tissue.

VA had the veteran examined in July and September 1999.  The 
September 1999 addendum noted that the surgical repair of the 
hernia had healed without complications and that the incision 
scar was unremarkable.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to the applicable criteria, a 10 percent evaluation 
is warranted for scars which are poorly nourished with 
repeated ulceration or which are tender and painful upon 
objective demonstration.  38 C.F.R. Part 4, Codes 7803, 7804 
(1999).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).

After a careful review of the evidence of record, it is found 
that a 10 percent evaluation for the service-connected 
postoperative scar is not warranted.  The most recent 
examination noted that the veteran's incision scar was 
unremarkable.  There was no indication that it was poorly 
nourished with repeated ulceration or was tender and painful 
on objective demonstration.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for his service-connected hernia or the service-
connected postoperative scar.


ORDER

An increased evaluation for the veteran's service-connected 
postoperative hernia is denied.

An increased evaluation for the veteran's postoperative scar 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

